Order entered October      ,,   2012




                                              In The
                                    Qtourt of tppcat
                           flit!, itrlct of Z!Icxa at aUa
                                       No. 05-12-00358-CR

                         LOIS NELL MAURICE JERKINS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-61508-I

                                            ORDER

       The Court REINSTATES this appeal.

       On August 2, 2012, we ordered the trial court to make findings regarding the date

appellant delivered his pro se notice of appeal to Texas Department of Criminal Justice

authorities for mailing and whether appellant desires to pursue the appeal. We ADOPT the

findings that: (1) Tammy Shelby, Supervisor of the Mail System Coordinators Panel, checked

the records for February through March 2012; (2) Ms. Shelby found no record of when appellant

delivered his notice of appeal to prison authorities for mailing; (3) appellant’s notice of appeal

was post-marked March 7, 2012 and was filed-stamped March 13, 2012; and (4) there is no

indication appellant filed his notice of appeal by February 21, 2012.
The Court will dispose of the appeal in due course.



                                                                /

                                             DAVID L. BRIDGES
                                             JUSTICE